                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:17 CV 334

GEOFFREY TURNER,                                 )
                                                 )
                     Plaintiff,                  )
v.                                               )
                                                 )
LOWELL S. GRIFFIN, in his official               )
capacity as Sheriff of Henderson County, and     )                    ORDER
THE OHIO CASUALTY INSURANCE                      )
COMPANY, in its capacity as Surety on the        )
Official Bond of the Sheriff of Henderson        )
County,                                          )
                                                 )
                     Defendants.                 )
                                                 )

       This matter is before the Court upon the Consent Motion to File Document Under

Seal (Doc. 55) which requests the sealing of Plaintiff’s Fourth Motion for an Extension of

Time to Respond to Defendants’ Motion for Summary Judgment (Doc. 54).

       The Court has considered the Motion to Seal, the public’s interest in access to the

subject materials, and alternatives to sealing. The Court determines that sealing is

necessary in this case, and that less restrictive means of handling the information are not

sufficient, as a substantial part of the subject filing references the confidential medical

information of Plaintiff’s counsel. The sealing ordered herein shall be permanent, subject

to further Order of the Court.
      Accordingly, the Consent Motion to File Document Under Seal (Doc. 55) is

GRANTED, and document number 54 shall be SEALED and remain sealed until further

Order of the Court.


                                Signed: July 2, 2019
